 MACHINISTS'LOCAL289 (TACOMA& SEATTLE TRAILER).InternationalAssociation of -Machinists and Aero-spaceWorkers, Local 289,and, District Lodge160 (Tacoma and ` Seattle Trailer Repair, Inc.)andNeil Wiener. Case 19-CB-530524 May 1985DECISION AND ORDERBy CHAIRMAN DOTSON'AND MEMBERS'HUNTER AND DENNIS-Upon a ,charge filed. by Neil Wiener, an individ-ual, 31 October 1984 and an amended. charge 1,1December 1,984, the General Counsel of the Na-tional Labor Relations' Board issued a complaint 5December 1984 against the Respondents, which, asamended 12 February 1985, alleges that the Re-spondents- have violated Section 8(b)(1)(A) of theNational Labor Relations Act.-The complaint, as amended, alleges, and the Re-spondents in their answer and amended answeradmit,, that at all times material herein the Re-spondents have had a 'collective-bargaining rela-tionshipwith Tacoma and Seattle Trailer 'Repair,Inc. (the Employer); that the Respondents havemaintained in force and given effect- to a constitu-tional provision restricting resignations;' that until16August 19842 Frank Adair and -Dennis Heinz-mann were members of -the Respondents; that on16 and 17 August the Respondents sponsored pick-etingat the Employer's premises; that on 16August the Respondents received letters of resigna-tion from Adair and Heinzmann; that after the Re-spondents received their letters of resignations,Adair and Heinzmann worked at the Employer'spremises behind the Respondents' picket line; thatabout 9 October the Respondents filed and/orprocessed charges against Adair and Heinzmann;and that' about 23 October the' Respondents triediArt L, sec 3 of theconstitution providesImproper Conduct ofaMemberSEC 3 The followingactions or omissions shall constitute miscon-duct by a member which shall-warrant a reprimand, fine, suspension,and/or expulsion from membership, or any lesser penalty or any,combination of these penalties as the evidence may warrant afterwritten and specific charges and a full hearing as hereinafter provid-edAccepting employment, in any capacity in an establishment where astrike or lockout exists as recognized under this Constitution, with-out permission Resignation shall not relieve a member of his obliga-tion to refrain from accepting employment at the 'establishment forthe duration of the strike or lockout if the resignation occurs duringthe period of the strike or lockout or within 14 days preceding itscommencementWhere observance of a primary picketline is re-quired, any resignation tendered during the period that -the picketline is maintained,or within 14 days preceding its establishment,shall not become effectiveas a resignation during the period thepicket line is maintained,nor shall it relieve a member of his or herobligation to observe the primary picket line for its duration2All dates are in 1984 unless otherwise noted549them. and imposed court-collectible fines againstspondent's constitution.' -allegations, 'theRespondents deny that they havecommitted the unfair laborpractices alleged in thecomplaint, i.e:; that-by maintaining and enforcingitsconstitutional restriction -on itsmembers' rightto resignand fining. Adair and :Heinzmannforworking forthe Employer, behind the: picket. line after ,they re-signed from- the 'Respondents, -the -Respondentshave violated .Section 8(b)(1)(A) of the Act.On 26 February 1985 the, General Counsel filed-with the Board a Motion for Summary Judgment,with exhibits attached,assertingthat the Respond-ents'answer to the complaint, as amended, raisesno genuineor material issues of fact which require,an evidentiary hearing and urging that the Boardissue aDecision and Order against the Respondentscontainingfindings of fact and conclusions of lawin accordance with the allegations in the complaint.Thereafter, on 6 March 1985, the Board issued anorder transferring proceeding to the Board andNotice to Show Cause why the General Counsel'sMotion for Summary Judgment. should not begranted. The Respondents did not file a response tothe Notice to' Show Cause.Ruling on the Motion for Summary JudgmentThe Respondents' admissions to all the factual al-legations in the complaint- establish that (1) the Re-spondents maintained and -enforced a constitutionalrestriction on its members' right to resign from theRespondents and (2) the Respondents broughtcharges against and fined employees Adair andHeinzmann for their postresignation- work for theEmployer behind the Respondents' picket line.We have found such conduct violative of Sec-tion 8(b)(1)(A) of the Act.-Machinists Local 1414(Neufeld Porsche-Audi),270NLRB, 1330 (1984);PatternMakers (Badger Pattern),273 NLRB 113(1984).Accordingly, the Respondents have, admit-ted all the facts material to a resolution of theunfair labor practice issues raised by the complaint.There being no material facts in dispute, and in theabsence'of any cause to the cont'ary having beenshown by the Respondents, we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowing findings.1.JURISDICTIONThe Employer is a State of Washington corpora-tionengaged- in the business of trailer repair.During the months- preceding issuance of the com-275 NLRB No. 81 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDplaint, a representative period, the Employer had.gross sales of goods and services valued in excessof $500,000. In addition, the Employer during thatperiod sold and shipped goods or provided servicesfrom its facilities within the State of Washington -tocustomers outside the State of Washington, or sold,and shipped goods or provided services to custom-ers within the State of Washington, which -custom-erswere themselves -engaged- in interstate com-merce by, other than - indirectmeans,of a totalvalue in excess of $50,000. Also, during that periodthe Employer purchased and caused to be trans-ferred and delivered to its facilities within the StateofWashington goods and materials -valued inexcess of $50,000 directly from sources outside theState of Washington, or from suppliers within saidState, which in turn obtained the goods and inateri-als directly from sources outside the State of Wash-ington.We find that the Employer is an employer'engaged in commerce within the meaning of Sec-tion 2(6) and (7)-of the Act..The Respondents admit, and we, find, that theRespondents are labor organizations within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESThe Respondents have maintained and -given,effect to a constitutional provision restricting unionresignations.Further, they have brought chargesagainst and levied court-collectible. fines againstemployees for their conduct after the Respondentsreceived their resignations. By - such conduct wefind that the Respondents, , have violated Section8(b)(1)(A) of the Act.Machinists Local 1414 (Neu-feld Porsche-Audi);supra;PatternMakers (BadgerPattern),supra.-CONCLUSIONS OF LAW1.Tacoma and Seattle Trailer Repair, Inc., Seat-tle,Washington, is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Respondents are labor 'organizations'within themeaningof Section 2(5) of the Act.3.By maintaining and enforcing their 'constitu-,tional provision restricting their members' right tofining employees who worked for the Employerbehind the picket line after they resigned from theRespondents, theRespondents violated Section8(b)(1)(A) of the Act.-4.The foregoing unfair labor practices are unfairlaborpracticesaffectingcommerce within the,meaning of Section 2(6) and (7) of the Act. .REMEDYHaving found that the Respondents engaged inunfair labor -practices in violation of _ Section8(b)(1)(A) of the Act, we shall order that theycease and desist therefrom and take certain affirma-tive action necessary to effectuate the, policies oftheAct, including refunding to Frank Adair andDennis Heinzmann any moneys they may havepaid as a result of the fines imposed on them be-cause of their postresignation work for Tacomaand Seattle Trailer Repair, Inc. during -the picket-ing on 16 and 17 August 1984, with interest com-puted in the manner prescribed inFlorida SteelCorp.,231 NLRB 651 (1977).3 In addition, we shallorder the Respondents to cease and desist frommaintainingand enforcing the restriction.on resig-nations-found invalid and to expunge the provisionfrom its governing documents.Engineers & Scien-tistsGuild (Lockheed California),268NLRB 311(1983).4- In so doing, we are not ordering that theparent International; which is not a party to thisproceeding, expunge the offending provision fromitsconstitution.Rather,we are only. ordering theRespondents to expunge the provision from theirgoverning documents, including such documents ofthe International that the Respondents may haveincorporated by reference and adopted as theirown.We shall also order the Respondents to ex-punge from'their records and files any reference tothe. unlawful charges, trials; and fines of FrankAdair and Dennis'Heinzmann and to notify them inused as a basis for future action against them.ORDERThe National Labor 'Relations Board orders thatthe Respondents, International Association of_Ma-chinists and AerospaceWorkers, Local 289 andDistrict Lodge 160, Seattle, Washington, their offi-cers,. agents, and representatives, shall-1.Cease and desist from-(a)'Maintaining in their- governing documentsthose portions of article L, seciioh 3 ' of 'the consti-tution reading:See generallyIsis Plumbing Co,138 NLRB 716 (1962) -'Member-Dennis joinsher colleaguesin , ordenng- the Respondents tocease anddesist frommaintaining the restrictionon resignationsbecausethe complaint alleges unlawful maintenanceof the constitutional provi-sion and'the record supports thatallegation:CompareMachinists Local1414 (Neufeld'Porsche-Audi),270 NLRB 1330 fn, 22 (1984), in which thecomplaint contained no such allegationAs inNeufeld Porsche-Audi,how-ever,MemberDennis considersit impracticable to order the Respondentsto "expunge"a provision appearingin the- constitution of the parentInternational,which is not a party to this proceedingInstead,_MemberDenniswould orderthe Respondentsto notify theirmembers in writingthat they will not enforce the restrictionon resignations MACHINISTSLOCAL289 (TACOMA&SEATTLE TRAILER)551Resignation shall not relieve a member of hisobligation to refrain from accepting employ-ment at the establishment for the duration ofthe strike -or lockout if the resignation occursduring the period of the strike or lockout'-orwithin 14 days preceding its commencement.Where observance of a primary picket line isrequired,' any resignation tendered during theperiod that the picket line is maintained, orwithin the 14 days preceding its establishment,shallnot become effective as a resignationduring the period the picket line is maintained,nor shall it relieve a member of his or her obli-gation to observe the primary picket line forits duration.(b)Restraining or coercing employees who haveresigned from, and are no longer members of, theRespondents in the exercise of the rights guaran-teed them by Section 7 of the Act by bringingcharges against and by imposing court-collectiblefines on such employees, because of their postresig-nationwork for Tacoma and - Seattle TrailerRepair, Inc. during the picketing on 16 and 17August 1984.(c) In any like or related manner restraining orcoercing employees in 'the exercise of the rightsguaranteed them by.Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Expunge from A heir governing documentsthose portions of article L, section 3 of the consti-tution set forth above.(b)Rescind' the fines levied against Frank Adairand Dennis Heinzmann because of their postresig-nationwork for Tacoma and Seattle TrailerRepair, Inc. during the picketing on 16 and 17August 1984, and refund to them any moneys theymay have paidas a resultof 'such fines, with inter-est.(c) Expunge from their records and files any ref-erence to the unlawful charges, trials, and. fines ofFrank Adair and Dennis Heinzmann and notifythem in writing that this has been done: and willnot be used, as basis for future action,against them.(d)Post at their business offices and meetinghalls copies of the attached notice marked "Appen-dix."5 Copies of the notice,. on forms, provided bytheRegional Director for Region 19, after beingsignedby the Respondents' .. authorized representa-Live,' shall be posted-by ' the Respondents:-iminedi-ately upon receipt= and' maintained for 60 consecu-6 If thisOrder is enforced by a-Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order -of the Nation-al LaborRelations Board "tive days in conspicuous places including all placeswhere notices to members are- customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not-altered, defaced,or covered by any other material.'(e) Sign and return to the Regional Director suf-ficient copies of the 'notice for posting by Tacomaand Seattle Trailer Repair, Inc., if willing, at allplaces where notices to employees are customarilyposted.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the. Respondents has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTmaintainin our governing docu-ments those portions of article L, section 3 of theconstitutionreading:'Resignationshall not relieve a member of hisobligation to refrain from accepting employ-ment at the establishment for the duration ofthe strike or lockout if the resignation occursduring the period of the strike or lockout orwithin 14 days preceding, its commencement.Where observance of a primary picket line isrequired, any resignation tendered during theperiod that the picketline ismaintained, orwithin the 14 days preceding its establishment,shallnot, become effectiveasa resignationduring the period the picket linemaintained,nor shall it relieve a member of his or her obli-gation to observe the primary picket line forits duration..WE WILL NOT restrain 'or coerce employees whohaveresignedfrom, and are no longer members of,the Unions in the exercise of the rights guaranteedthem by Section 7 of -the Act by bringing chargesagainst'-and' by, imposing court-collectible fines onsuch,employees because of their postresignationwork at Tacoma and Seattle Trailer Repair, Inc.during the picketing on 16 and 17 August 1,984..WE WILL NOT in any like or relatedmanner re-strainor coerce you in, the exercise of the rightsguaranteed you by Section 7 of the Act. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL expunge from our governing docu-ments those portions of article L, section 3 of theconstitution set forth above.WE WILL rescind the fines-levied against FrankAdair and Dennis Heinzmann because of their pos-tresignationwork for Tacoma and Seattle TrailerRepair,Inc. during the- picketing 16 and 17 August1984 and WE WILL refund to them any,moneysthey may have paid as a result of such fines, withinterest.WE WILL expungefrom our recordsand filesany` referenceto the,unlawful charges,trials,andfines of FrankAdair and Dennis Heinzmann andWE WILL notifythem in writing.that this has beendone and will not be used as a -basis for futureaction against them.INTERNATIONALASSOCIATIONOFMACHINISTS AND AEROSPACE WORK-ERS,LOCAL 289, -AND. DISTRICTLODGE 160